UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLAYTON L. RIGGINS,                    
                Plaintiff-Appellant,
                 v.                               No. 01-1769
STEEL TECHNOLOGIES,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CA-00-128-7-F)

                      Argued: September 23, 2002

                      Decided: October 17, 2002

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion. Judge
Niemeyer wrote a dissenting opinion.


                             COUNSEL

ARGUED: Michael W. Patrick, Chapel Hill, North Carolina, for
Appellant. Donald E. Britt, Jr., BRITT LAW FIRM, Wilmington,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   RIGGINS v. STEEL TECHNOLOGIES
                              OPINION

PER CURIAM:

   Clayton Riggins appeals from an order of the district court dismiss-
ing with prejudice his action against his former employer, Steel Tech-
nologies. The district court dismissed Riggins’ action as a sanction for
failure to obey an order to provide or permit discovery under Fed. R.
Civ. P. 37(b)(2)(C) (2000). Because the district court failed to articu-
late the reasons for its decision, we are unable to review its ruling. We
therefore vacate the order and remand for further proceedings consis-
tent with this opinion.

                                   I.

  In 1997, Clayton Riggins was fired from his job with Steel Tech-
nologies. On June 29, 2000, he initiated this action by filing a pro se
complaint, alleging that, in firing him, Steel Technologies discrimi-
nated against him in violation of the Americans with Disabilities Act.
42 U.S.C. §§ 12101-12213 (2002).

   After Riggins failed to attend one scheduled deposition (he eventu-
ally did appear for a later deposition) or answer interrogatories and
document requests, Steel Technologies filed a motion for sanctions
and a motion to compel. The magistrate judge scheduled a hearing on
these motions for January 11, 2001. Riggins failed to appear at the
hearing. The magistrate judge then entered an order granting Steel
Technologies’ motions — ordering Riggins to respond to the interrog-
atories and document requests and assessing Riggins $3,114.00
(expenses and attorney’s fees incurred by Steel Technologies) for his
previous failure to attend the first scheduled deposition.

   On January 22, 2001, Steel Technologies filed a second motion for
sanctions, alleging that Riggins failed to comply with the magistrate
judge’s order, and requesting that Riggins’ complaint be dismissed
with prejudice. Riggins responded with a request for additional time
to find a lawyer to represent him, which the magistrate judge denied.

  On February 15, 2001, Steel Technologies filed a third motion for
sanctions, reiterating its request that Riggins’ complaint be dismissed
                    RIGGINS v. STEEL TECHNOLOGIES                      3
with prejudice. On the same day, Riggins appealed the magistrate
judge’s order denying him additional time to the district court. The
district court denied the appeal, finding it untimely and the magistrate
judge’s order not clearly erroneous. On March 20, 2001, Riggins filed
a response to Steel Technologies’ motion for sanctions, attempting to
explain his failure to respond to the discovery requests.

   Eight days later, on March 28, 2001, the magistrate judge issued
a short (1-1/4 page) memorandum & recommendation ("M&R") that
the motion for sanctions be granted, and Riggins’ complaint be dis-
missed with prejudice. The court noted that Riggins had failed to
respond to Steel Technologies’ discovery requests despite the court’s
order, that Riggins had failed to attend the first scheduled deposition,
and that Riggins had failed to pay the court-ordered sanctions. The
court concluded by stating:

    When a party fails to obey an order to provide or permit dis-
    covery, one of the sanctions that may be imposed is dis-
    missal of the action. See Fed. R. Civ. P. 37(b)(2)(C) (2000).
    In this court’s opinion, the Plaintiff’s failure to abide by the
    Rules of Civil Procedure regarding discovery and his failure
    to obey the court’s order to provide discovery warrants dis-
    missal of his claim.

   Riggins filed an objection to the sanctions. In two short paragraphs,
the district court adopted the magistrate judge’s recommendation,
explaining:

    After an independent and thorough review of the Magistrate
    Judge’s M&R and a de novo review of the record, the court
    concludes that the M&R is correct and in accordance with
    law. Consequently, the court hereby adopts the Magistrate
    Judge’s M&R . . . . Therefore, the defendant’s motion for
    sanctions is allowed, and the plaintiff’s complaint hereby is
    dismissed with prejudice.

Riggins timely appealed.

                                  II.

  Riggins argues that the district court abused its discretion by dis-
missing his complaint without applying the four-factor test required
4                    RIGGINS v. STEEL TECHNOLOGIES
in this circuit before a sanction of default may be imposed under Rule
37(b)(2)(C) of the Federal Rules of Civil Procedure.

   Rule 37 permits a court to impose sanctions, including dismissal of
a case with prejudice, if a party fails to comply with a discovery
order. Hatchcock v. Navistar Int’l Transp. Corp., 53 F.3d 36, 40 (4th
Cir. 1995). Generally, we review an imposition of sanctions for abuse
of discretion. See National Hockey League v. Metropolitan Hockey
Club, Inc., 427 U.S. 639, 642 (1976). When the sanction imposed is
a default judgment, however, "the range of discretion is more narrow
than when a court imposes less severe sanctions." Hatchcock, 53 F.3d
at 40 (internal quotation marks omitted).

  In Mutual Federal Savings & Loan Ass’n v. Richards & Associates,
Inc., 872 F.2d 88 (4th Cir. 1989), we established four factors that a
court must consider before imposing default judgment as a sanction.
The factors are:

     (1) whether the noncomplying party acted in bad faith; (2)
     the amount of prejudice his noncompliance caused his
     adversary, which necessarily includes an inquiry into the
     materiality of the evidence he failed to produce; (3) the need
     for deterrence of the particular sort of noncompliance; and
     (4) the effectiveness of less drastic sanctions.

Id. at 92 (citing Wilson v. Volkswagen of Am., Inc., 561 F.2d 494,
503-06 (4th Cir. 1977)).

   In the instant case, neither the magistrate judge, nor the district
court made any findings relating to the four Mutual Federal factors.
Neither court discussed bad faith, prejudice, the need for deterrence,
or the effectiveness of less drastic sanctions. It is particularly difficult
on the record before us to discern any basis for a finding of either bad
faith or prejudice. Consequently, we are unable to assess whether the
district court acted within its discretion when it dismissed Riggins’
complaint with prejudice as a sanction under Rule 37(b)(2)(C).

   If, in exercising its discretion, a court determines to require a pro
se litigant to follow the rules of civil procedure or suffer a default
                     RIGGINS v. STEEL TECHNOLOGIES                         5
judgment, it seems only fair that the court itself explain the rationale
for its decision to render the default judgment, by following the pro-
cedure established in Mutual Federal, before imposing this drastic
sanction. Because the district court did not follow the procedure set
forth in Mutual Federal or apply any part of its four-factor test to the
circumstances of this case, we vacate the default judgment order and
remand for further proceedings consistent with this opinion.

                                          VACATED AND REMANDED

NIEMEYER, Circuit Judge, dissenting:

   Except for attending a twice-rescheduled deposition after earlier
refusals to do so, the plaintiff in this case has failed to comply with
every other duty imposed on him by the district court, including the
district court’s scheduling order for the case and its order requiring
him to pay sanctions for his failures in discovery. He has failed to
supply any answers to interrogatories and to file any response to a
request for documents. When the defendant filed a motion to compel
discovery and a motion for sanctions, the plaintiff failed to attend the
hearing. In short, despite the entry of orders and notices necessary for
the preparation of this case for trial, the plaintiff has frustrated the dis-
trict court and defendant at every step.

   While I agree that it would have facilitated our review had the dis-
trict court followed our procedure, set forth in Mutual Federal Sav-
ings & Loan Ass’n v. Richards & Associates, Inc., 872 F.2d 88 (4th
Cir. 1989), in the particular circumstances of this case, I cannot con-
clude that the district court abused its discretion in determining that
the plaintiff had forfeited his right to prosecute this case further and,
therefore, in dismissing the case. I would, accordingly, affirm.